Citation Nr: 1734750	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  06-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability manifested by joint stiffness and pain in the ankles, hips, and elbows, to include as manifestations of an undiagnosed illness or chronic multisymptom illness due to Gulf War hazards.

4.  Entitlement to service connection for a bilateral knee disorder, to include arthritis of the knees.

5.  Entitlement to service connection for a cervical spine disorder, to include cervical strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a personal hearing before a Hearing Officer at the RO in April 2006.  Also, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in June 2009.  A transcript of each hearing is of record.

In April 2012, the Board issued a decision denying entitlement to service connection for the issues listed on the cover page.  The issue of entitlement to service connection for left ear hearing loss was remanded.  Following the completion of further development, the issue of entitlement to service connection for left ear hearing loss was subsequently denied in a November 2012 Board decision.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2009 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In June 2014, the Board issued an Order to Vacate the April 2012 Board decision.  The Board observes that the November 2012 Board decision that denied entitlement to service connection for left ear hearing loss is final, because it was not the subject of the June 2014 Order to Vacate.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (West 2014); 38 C.F.R. §§ 3.160(d) (2), 20.1100 (2016).

The issues listed on the cover page were remanded in August 2014 for a new hearing in compliance with Bryant.  The Veteran testified at a Board hearing before another VLJ in January 2016; a transcript of the proceeding is of record.  The Veteran was informed that because two different judges conducted hearings on the same issues, a panel decision involving the participation of a third judge would be issued.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran testified that he was willing to waive his right to a hearing before a third judge participating in this decision.  As such, the Board will proceed with this decision without a third hearing from a separate VLJ.

Based upon the evidence of record, the Board has recharacterized the issues, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems. 

The issues of entitlement to service connection for a bilateral knee disorder, to include arthritis of the knees, and a cervical spine disorder, to include cervical strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is not shown to have a right ear hearing disability for VA compensation purposes.

2.  The Veteran's tinnitus was not manifested during active military service, or for many years thereafter, and tinnitus is not otherwise shown be associated with service or with an injury or disease of service origin.

3.  There is affirmative evidence showing that the Veteran's complaints of joint stiffness and pain in the ankles, hips, and elbows, although not attributed to a known clinical diagnosis, are not due to his active military service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  A disability manifested by complaints of joint stiffness and pain in the ankles, hips, and elbows is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing loss has no legal merit.  38 U.S.C.A. §§ 1110,1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a disability manifested by joint stiffness in the ankles, hips, and elbows, including as a manifestation of an undiagnosed illness or chronic multisymptom illness due to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify under the VCAA in this case in letters dated May 2004 and February 2006, prior to the respective initial adjudications in March 2005 and September 2006.  Additionally, notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in March 2006.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matters herein decided.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), VA treatment records, reports of VA examination, and the Veteran's statements.  VA has afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R.    § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may be granted for chronic diseases, such as other organic diseases of the nervous system (i.e., sensorineural hearing loss and tinnitus), if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Other organic diseases of the nervous system, such as sensorineural hearing and tinnitus, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Brown, 1 Vet. App. 49, 52-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.

Right ear hearing loss

The Veteran maintains, in essence, that he developed a right ear hearing loss disability as a result of his exposure to loud noise during his military service.

Under the laws administered by VA, impaired hearing will be considered a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Upon entrance examination in October 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
Zero
Zero
5
10
10
10
LEFT
Zero
Zero
Zero
5
Zero
5

Upon periodic examination in March 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
Zero
Zero
Zero
10
5
10
LEFT
Zero
Zero
Zero
5
Zero
10

Upon periodic examination in August 1991, pure tone thresholds, in decibels, were




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
Zero
Zero
Zero
15
15
10
LEFT
Zero
Zero
Zero
5
Zero
10

Upon periodic examination in June 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
15
10
LEFT
Zero
5
10
10
5
15

Upon examination in September 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
15
10
LEFT
Zero
5
10
10
5
15

Upon separation examination, the Veteran acknowledged that he was in good health and not taking any medications.  He denied a history of ear, nose or throat trouble, as well as a history of hearing loss. 

The earliest documented complaint regarding the ears appears in a June 1999 VA note from the Waco VA Medical Center (VAMC).  This note documents that the Veteran complained of decreased hearing and desired evaluation.  Notably, however, VA treatment records dated around this period indicate that the Veteran missed several appointments at the VAMC thereafter.

In January 2006, the Veteran filed his claim for service connection of bilateral hearing loss.  At this time, the Veteran, by and through his representative, related his exposure to acoustic trauma while serving as a cannon crewman.  The Veteran's DD Form 214 confirms that he did indeed serve as a cannon crewman.  

Of record is a July 2006 VA audiological assessment consultation report.  This report documents a complaint of intermittent difficulty understanding speech, especially in groups and with background noise.  The Veteran reported that he had noticed hearing loss since military service, with gradual progression.  He denied a history of recurrent ear infections, serious head injuries, or family history of hearing loss.  He reported a four year history of military service as an artillery specialist with the use of hearing protection and reported exposure to artillery and gunfire.  As a civilian, he reported having worked several factory and construction jobs, with hearing protection.  He also acknowledged the recreational use of chain saws and power tools.

Otoscopic examination showed clear ear canals and intact tympanic membranes.  On audiological evaluation, pure tone thresholds, obtained by air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
10
10
15
10
5

The pure tone average was 15 for the right ear and 10 for the left ear.  38 C.F.R. § 4.85(b).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  No diagnosis was made, but it was noted that the Veteran demonstrated normal hearing for frequencies for 250 Hz to 8 KHz with no threshold exceeding 20 dBHL.  It was also noted that the Veteran's word recognition skills were excellent at conversational intensity levels.  He was advised to wear hearing protection in loud noise areas and to return as needed for a hearing follow-up.  Hearing aids were not recommended at the time.  

In June 2009, the Veteran testified before the Board, at which time he shared a history of combat service in Southwest Asia beginning in 1990.  He offered a history of tinnitus and noticeable hearing loss in and since service.  He noted that he had been informed by a VA physician that he did have "a little bilateral hearing" loss, but that he was not compensated for it.  

In August 2010, the Veteran was afforded a VA audiological examination.  The examination report noted that the aforementioned July 2006 VA treatment record documented normal hearing for all frequencies in both ears with excellent speech discrimination skills.  It was also noted that the Veteran complained of intermittent difficulty understanding speech and rare instances of brief duration of ringing in the ears.  The Veteran reported a gradual onset of hearing loss with difficulty hearing conversations in groups since 1992.  The examiner noted that the Veteran served four years in the service as a cannon crewman with combat experience in Iraq.  The Veteran related a history of in-service noise exposure during which hearing protection was used, including exposure from artillery, aircraft, generators, tanks, engines and gunfire.  He also reported occupational noise exposure following service while working at a milk factory, pallet factory, poultry plant, and in a lawn care business, during which hearing protection was sometimes used.  He reported additional recreational noise exposure since 1992 from things such as car engines, chain saws and power tools, during which hearing protection was not used.  He acknowledged a history of recent ear infection.  He was unsure about the onset of tinnitus, but related that it began in the 1990s and was not constant. 

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
5
10
15
10
10

Pure tone averages were 11.25 for the right ear and 16.25 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  

Otoscopy revealed clear ear canals and intact tympanic membranes bilaterally.  Tympanometry was normal and ipsilateral and contralateral acoustic reflexes were present bilaterally, consistent with the pure tone findings.  Contralateral acoustic reflex decay at 500 and 1000 Hz was absent in both ears.  The examiner noted the results of pure tone testing indicated the presence of normal hearing for both ears with excellent word recognition scores.  The examiner concluded that hearing loss of either ear was not the result of military service, to include noise exposure, as the Veteran did not have hearing loss and there was no evidence of permanent nerve (sensorineural) hearing loss.  

In September 2010 the examiner that conducted the August 2010 examination entered an addendum, in which he noted that the claims file had been reviewed.  The examiner reiterated the Veteran's contentions regarding noise exposure and history of hearing loss, as well as the history shown by the Veterans service treatment records, which showed normal hearing acuity and no significant threshold shift.  In conclusion, the examiner related that the audiological evaluation in August 2010 showed normal hearing bilaterally.  Accordingly, the examiner rendered an assessment of normal hearing bilaterally, noting that there was no significant threshold shift in service, and concluded therefore that hearing loss was not due to military service.  

In July 2012, the Veteran was re-examined.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
10
10
10
10
10

Pure tone averages were 14 for the right ear and 10 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Examination resulted in an assessment of normal hearing and the examiner remarked that the testing was valid.  

The examiner observed, as described by the Veteran, that the Veteran was exposed to loud noise in service.  In regards to the question of whether the Veteran suffered from hearing loss of the left ear currently, the examiner stated "no," and that the Veteran had hearing within normal limits bilaterally.  The examiner commented that the Veteran had never been diagnosed as having bilateral hearing loss.  The examiner noted that he had reviewed the entire claims file.  

In September 2016, the Veteran underwent further audiological evaluation.  The VA examiner conducted an in-person examination and reviewed the claims file.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
35
LEFT
20
15
15
20
25

Pure tone averages were 26.25 for the right ear and 18.75 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both the right and left ears.  The Veteran was diagnosed with sensorineural hearing loss in the right ear.  The examiner opined that this hearing loss was less likely as not caused by or a result of military service.  She noted the Veteran's military occupational specialty as a cannon crewmember and his exposure to guns and loud vehicles in service.  She referenced the fact that the Veteran did not show any threshold shift in hearing during his service, as evidenced by the objective data contained the Veteran's entrance and exit audiograms, dated October 1988 and September 1992, respectively.  She also noted the Veteran's post-service noise exposure to factory work while wearing hearing protection.

Upon a careful and considered review of the evidence of record, the service personnel record confirms that the Veteran had three years and eight months of active service in the Army serving as a cannon crewman.  Such duty would, by its nature, involve exposure to loud noise.  The record evidence, also to include the service personnel record, further supports the Veteran's description of combat exposure during Desert Storm, including exposure to gunfire.  Given that the noise exposure from serving as cannon crewman as well as gunfire is consistent with the circumstances, conditions, and hardships of the Veteran's combat duty, and resolving all reasonable doubt in favor of the Veteran, the Board determines that an in-service element, i.e., the Veteran's exposure to loud noise during service is established in this case.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102.

As previously noted, the record evidence shows that the Veteran has a current diagnosis of sensorineural hearing loss in the right ear, as indicated by the September 2016 report of VA examination.

That notwithstanding, under the standards established 38 C.F.R. § 3.385, there is no indication of a right ear hearing loss "disability" during service, at separation, and after service.  Moreover, unlike the facts in Hensley, the results of the September 2016 VA audiometric evaluation in the instant case are insufficient to establish that a right ear hearing "disability" is indicated at present.  But see, e.g., Hensley v. Brown, 5 Vet. App. 155, 157-164 (1993).  In fact, at the Veteran's most recent audiometric evaluation in September 2016, he had a decibel threshold in the right ear of 15, 20, 20, 30, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; and he had speech recognition ability in the right ear of 94 percent.  These findings and the findings on the other audiometric tests conducted on the Veteran in service and after service do not meet the criteria of 38 C.F.R. § 3.385 for service connection for right ear hearing loss.

Since section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met, Hensley, 5 Vet. App. at 160, it is therefore apparent that the Veteran's right ear hearing loss (as documented in the report of examination in September 2016) does not constitute a "presently existing disability," for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332, (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C.A. § 1110 (to the same effect).  As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for right ear hearing loss has no legal merit, and it must be denied.


Tinnitus

The Veteran contends that he has tinnitus due to exposure to loud noise while in service.  As previously addressed above, his account of noise exposure is consistent with his serving as a cannon crewman as well as with the circumstances, conditions, and hardships of his combat duty; therefore, an in-service element, i.e., the Veteran's exposure to loud noise during service is established.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102.

STRs show no complaint of or treatment for symptoms of tinnitus or related issues.  The annual hearing conservation data in March 1989, August 1991, and June 1992 contained no reference to ringing of the ears or any other tinnitus-related symptom.  The September 1992 separation examination showed normal ears, revealing no defect or abnormality of ears, ear drums, or auditory acuity, as well as any organic defect.  See September 1992 Report of Medical Examination, Physical Profile of "1" for Hearing (including ear defects) (showing a high level of medical fitness for hearing).  Moreover, on the September 1992 Report of Medical History, the Veteran wrote in his own words that his present health was "Good", and he denied having had or now having ear trouble or hearing loss.  While he noted a burn on his head when he was eight years old, he did not record any complaint of ringing in his ears.
 
VA treatment notes from January 2004 contain a denial of tinnitus.  Likewise, VA primary care notes from June 2005 reflect that a review of systems was negative for tinnitus.  

In January 2006, the Veteran submitted a claim for tinnitus, secondary to bilateral hearing loss.  In April 2006, the Veteran testified before the Decision Review Officer at the Waco RO.  He described participating in three combat missions while serving during Desert Storm. 

In July 2006, the Veteran presented for evaluation with a report of rare instances of short-duration ringing in both ears.  He stated the ringing occurred about twice monthly, lasting 10 to 15 seconds per episode.  The Veteran further reported a four year military history as an artillery specialist, with use of hearing protection.  He also described factory work and construction jobs, with hearing protection, as well as recreational use of chain saws and power tools.  Otoscopic examination revealed clear ear canals and intact tympanic membranes.  Tinnitus was not included in the assessment. 

The Veteran testified before a travel Board hearing in June 2009.  When asked if ringing in the ears was noticed in service, the Veteran responded, "Yeah.  Nah. Well, yeah."  He stated that hearing problems continued from service until the present. 

The Veteran was evaluated for tinnitus during the August 2010 VA audiological examination.  The examiner noted that the Veteran was unsure of the specific date or circumstances for the onset of tinnitus, but reported occasional ringing beginning in the 1990's.  After examination of the Veteran and consideration of his complaints including ringing in the ears, the examiner declined to diagnose a tinnitus disability.  Despite the Veteran's complaints, the examiner specifically reported that the "rare, brief ringing episodes in the ears he describes are considered normal auditory function, and are not likely due to acoustic trauma in service because there is no evidence of permanent nerve hearing loss."  The examiner provided an addendum opinion in September 2010.  After thorough review of the claims file, the examiner opined that the reported tinnitus was less likely than not associated with the acoustic trauma experienced in service.  In support of this opinion, the examiner cited the Veteran's history of noise exposure, current hearing abilities, lack of hearing shift during service, and absence of complaints during service.  

Further VA examination occurred in July 2012.  The Veteran reported intermittent tinnitus in both ears lasting for a few minutes per episode.  He stated that he first noticed ringing in his ears while in the military.  No opinion was provided by the examiner regarding the etiology of the condition.

The Veteran again testified at a travel Board hearing in January 2016.  He described his duties in service loading rounds and shooting artillery.  This was often done for up to 22 days during a 30 to 45 day exercise for 15 minutes to 4 hours at a time.  The Veteran stated that ringing in his head that would occur, even with hearing protection, upon firing the rounds with large charge bags.  When asked if ringing occurred in service through the present, he answered in the affirmative.

The Veteran was afforded another VA examination in September 2016.  At that time, he stated that he began having a ringing sound in both ears starting around 1995.  The examiner found that the tinnitus was at least as likely as not a symptom associated with hearing loss, but less likely than not cause by or a result of military noise exposure.

At the outset, the Board observes that the Veteran originally contended that his tinnitus is secondary to bilateral hearing loss.  However, service connection is not effect for a hearing loss disability in either ear, nor, as noted above and in the November 2012 Board decision, is service connection appropriate for such a disability.  Therefore, as the underlying disability is not service-connected, the Veteran's claim for secondary service connection for tinnitus is without legal merit and must be denied due to the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App at 430.

Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)

After thorough consideration of the evidence of record, the Board finds that the criteria are not met for direct service connection for tinnitus.  While the Veteran has a current diagnosis of tinnitus established by the September 2016 VA examination, competent evidence of a nexus between this condition and his in-service noise exposure is not present.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the record contains the Veteran's June 2009 and January 2016 hearing testimony indicating a history of ringing in the ears during and since service.  The Board finds that the Veteran's statements concerning the onset and continuity of his symptoms of tinnitus lack credibility, as they are inconsistent with the other evidence of record.  In this function, the Board has reviewed the medical history including STRs, VA treatment records, reports of VA examination, personnel records, and the statements from the Veteran and his representative.  As such, it is of particular significance that upon annual hearing conservation evaluations in March 1989, August 1991, and June 1992, and upon separation examination conducted in September 1992, the Veteran reported no complaints or symptoms of tinnitus, including ringing in the ears.  In fact, on the September 1992 Report of Medical History, the Veteran wrote that he was in good health, had no ear trouble, and signed his name under that statement.  There was no significant threshold shift in service.  See Hearing Conservation Data, dated August 1991 and June 1992 ("No Significant threshold shift"); see also Hearing Conservation Data (March 1989, August 1991, and June 1992) and September 1992 Report of Medical Examination (each showing "H-1" Hearing Profile).  The treatment records from 2004 and 2005 contain negative reports of tinnitus.  The record reflects that it was not until after filing a claim for service connection that the Veteran first reported tinnitus and attributed it to his military service.

In weighing the Veteran's earlier statements contained in the service department records, as well as in the post service treatments from 2004 and 2005, against his later contentions the he has had symptoms of tinnitus (i.e., ringing in the ears) during and since service, the Board can and does attach more credibility and probative value to the earlier statements in September 1992, January 2004, and June 2004, because they reflect what the Veteran was experiencing at that time.  The reports of examination (in 1989, 1991, and 1992) by the service department, as well as his September 1992 Report of Medical History that he completed over his own signature, and the post service treatment records (in 2004 and 2005) by VA are particularly probative as to both the Veteran's subject reports and the resulting objective findings.  These reports and treatment records were generated with a view towards ascertaining the Veteran's then-state of his physical fitness and are akin to statements of diagnosis and treatment.  See, e.g., Rucker v. Brown, 10 Vet. app. 67, 73 (1997).

In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. at 73 (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's current statements regarding the onset and etiology of his symptoms of tinnitus, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his earlier treatment records (during and after service) for the purposes of obtaining medical care, the Board finds that his lay statements are not credible.  Consequently, the Board assigns little probative value to them. 

In this case, as explained above, the credible and probative medical and lay evidence does not show that the Veteran had an in-service onset of ear trouble or any ear-related symptomatology, including tinnitus, at the time of his March 1989, August 1991, and June 1992 hearing conservation evaluations, at the time of his September 1992 separation examination, or at the time he presented for VA treatment in January 2004 and June 2005.  Rather, it shows, following the Veteran's exposure to noise in service, he denied any pertinent history and was found to have no defect or abnormality of the ears, ear drums, or auditory acuity, as well as any organic defect, on separation examination.  See September 1992 Report of Medical History, Physical Profile of "1" for Hearing; September 1992 Report of Medical History; see also Hearing Conservation Data, dated March 1989, August 1991, and June 1991(Physical Profile of "H-1").

In the same way, the July 2012 examiner declined to diagnose tinnitus.  The diagnosis of tinnitus first occurred in September 2016, more than 20 years after service.  While the passage of many years between discharge from active service and medical complaint of a claimed disability, particularly when the veteran has complained of and sought treatment for other conditions during that time, is not dispositive as to nexus, it is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).

Accordingly, for the reasons discussed above, chronicity during service or continuity of symptomatology after service is not demonstrated by the evidence of record.  38 C.F.R. § 3.303(b), 3.307, 3.309.

The competent evidence concerning the nature and etiology of the Veteran's tinnitus was provided by the VA examiners who interviewed and assessed him during the appeal.  To the extent that any lay evidence is deemed competent or credible, it is outweighed by the competent medical evidence that evaluated the etiology of the Veteran's tinnitus.  Notably, there is no medical opinion of record which provides a positive nexus opinion connecting the tinnitus to the noise exposure in service.  The August 2010 VA examiner declined to diagnose tinnitus and stated that the "rare, brief ringing episodes in the ears he describes are considered normal auditory function, and are not likely due to acoustic trauma in service because there is no evidence of permanent nerve hearing loss."  The September 2010 addendum opinion stated that the reported tinnitus was less likely than not associated with the acoustic trauma experienced in service.  In support of this opinion, the examiner cited the Veteran's history of noise exposure, current hearing abilities, lack of hearing shift during service, and absence of complaints during service.  The September 2016 examiner found that the tinnitus was associated with hearing loss (a condition for which service connection has not been established), but is less likely than not caused by or a result of military noise exposure, and likewise noted that the Veteran reported that his tinnitus started in 1995.

The Board is of the opinion that a proper reading of the opinion by the September 2016 VA examiner is, at least implicitly, that according to the examiner's knowledge, experience, and judgment and the examiner's review of the lay and medical evidence provided during and after service, tinnitus had not been shown to manifest until years after the offending in-service noise exposure had ceased.  As such, the VA examiner was justified in considering the Veteran's statement during the examination that his tinnitus started in "1995," because that statement, when considered together with the Veteran's earlier medical and lay evidence contained in the service treatment records and in the post service treatment records from 2004 and 2005, still indicated that the Veteran's tinnitus was of a post-service onset beginning several years after his discharge from service.

Therefore, as the most probative evidence of record does not reflect a nexus between the Veteran's current tinnitus diagnosis and his service, the claim for service connection for tinnitus must be denied, on a direct theory of entitlement including on the one-year statutory presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.307.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra at 55-57.

Joint stiffness in ankles, hips, and elbows

Gulf War Presumption

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101(33).  Here, the Board observes that the Veteran qualifies as a Persian Gulf Veteran.  His DD Form 214 indicates that he received the Southwest Asia Service Medal during the Persian Gulf War.  See 38 C.F.R. § 3.2.

Considering the Veteran's claim of service connection on a presumptive theory of entitlement under 38 C.F.R. § 3.317, VA recognizes that the signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, joint stiffness and pain.  38 C.F.R. § 3.317(b).  At the July 2016 VA examinations, the examiner commented that no diagnoses existed for the described joint stiffness and pain in the ankles, hips, and elbows.  The examiner further indicated that any symptoms of joint stiffness and pain in the ankles, hips, and elbows were not characteristic of fibromyalgia, and seemed to suggest that there was no specific diagnosis for the stiffness and pain in these affected joints as described by the Veteran.  As such, the Veteran's reported symptoms of joint stiffness and pain in the ankles, hips, and elbows have not been associated with a known clinical diagnosis and thus they may be considered as an undiagnosed illness for purposes of this appeal.

The Veteran's complaints of joint stiffness and pain in the ankles, hips, and elbows are noted on the record of the proceedings at the Board hearings in June 2009 and in January 2016.  And, at the time of the July 2016 VA examinations, the Veteran described his symptoms as joint stiffness and pain in his ankles, hips, and elbows.  While the record indicates that the Veteran has described symptoms of joint stiffness and pain in his ankles, hips, and elbows, which have not been associated with a known clinical diagnosis, the Veteran's claim fails to meet another element required under 38 C.F.R. § 3.317, in that there is affirmative evidence that such symptoms were not incurred during the Veteran's service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317(a)(7)(i) (2016).  According to the sworn testimony, as provided by the Veteran at the January 2016 hearing, the Veteran attested to the fact that he first started noticing stiffness and pain in the affected joints while serving in Germany.  As such, by the Veteran's own admission, the record evidence does not establish that the purported symptoms of stiffness and pain in the ankles, hips, and elbows had an onset or were of a service origin due to the Veteran's active military service in Southwest Asia.  As all of the elements set forth in section 3.317 have not been met, the Board cannot presume that the Veteran's complaints of joint stiffness and pain specific to the ankles, hips, and elbows, although not associated with a clinicial diagnosis, are the result of service in the Southwest Asia theater of operations during the Persian Gulf War.  Hence, the requirements for service connection on a presumptive theory of entitlement under the provisions of 38 C.F.R. § 3.317 are not met.

Direct Theory of Entitlement

The Veteran contends that service connection is warranted for joint stiffness in his ankles, hips, and elbows incurred as a result of his active duty service.  He testified in January 2016 that he first started noticing stiffness in his joints when playing football while serving in Germany, which continued during his service in Southwest Asia, and that lifting and loading heavy artillery rounds during service also contributed to the present joint stiffness.

During his separation examination in September 1992, the Veteran denied any existing joint conditions.  A VA treatment note from June 1999 documented a complaint that his back hurt, but denied any injury or other physical problems.  In November 2001, a VA examiner stated that he did not find any medical problems which would prevent the Veteran from employment, although he was advised to reduce his weight.  An October 2004 VA examination report noted right middle finger pain and bilateral knee arthralgia with no other evidence of any major rheumatoid condition.

The Veteran's claim was previously remanded in June 2016.  The VA examiner was asked to determine whether the complaints of joint pain and stiffness were associated with a specific diagnosis.  Thereafter, the Veteran underwent a VA examination in July 2016.  The examiner found that no diagnoses existed for the described joint stiffness and pain in his ankles, hips, and elbows.

These findings are in conformity with the evidence of record, which indicates that although the Veteran reported various joint pains during treatment over the years since service, it primarily related to his back and hands; no diagnosis was ever issued in conjunction with his ankles, hips, or elbows.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Where the medical evidence establishes that a veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statutes governing veterans' benefits.  See Brammer, id.; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has considered the Veteran's description of his symptoms related to joint stiffness in his ankles, hips, and elbows.  However, the Veteran has not been shown to have the medical expertise to diagnose himself with a joint-related disorder, nor does he have the medical expertise to provide an opinion regarding the etiology of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran's lay statements are deemed competent, more probative value is assigned to the treatment records and the findings of the VA examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  As the probative evidence of record weighs against a diagnosis related to the Veteran's complaints of joint stiffness and pain in his ankles, hips, and elbows, service connection on a direct theory of entitlement must be denied.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a disability manifested by joint stiffness of the ankles, hips, and elbows, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness due to Gulf War hazards, is denied.


REMAND

Although the Board regrets the additional delay, a record necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a bilateral knee condition and a cervical spine condition, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As specific to the bilateral knee and cervical spine claims, the Veteran maintains, in essence, that he has muscle stiffness in these joints as a result of his active duty service.  He testified in January 2016 that he first started noticing stiffness in his joints when playing football while service in Germany, that his symptoms of stiffness continued during his service in Southwest Asia, and that lifting and loading heavy artillery rounds contributed to the stiffness.  The Veteran related that he was placed on bedrest and received treatment from a civilian doctor in Germany.

These discrete claims were previously remanded in June 2016.  The VA examiner was asked, among other things, to determine whether the Veteran's complaints of joint pain and stiffness of the knees and neck are, or are not, associated with a specific diagnosis.  In this regard, when the Veteran was examined by VA in August 2016, a diagnosis of bilateral joint osteoarthritis was noted for his knees and a diagnosis of cervical strain was noted for his neck.  The examiner opined that the diagnoses were less likely than not related to the Veteran's time in service as a review of the service treatment records did not reflect "significant evidence" of a "chronic knee or neck condition" while in service.

The Board finds that the opinion provided by the VA examiner requires further clarification.  For instance, the VA examiner's opinion did not discuss the Veteran's account of his in-service and post-service complaints of joint pain and stiffness of the knees and neck, or whether the in-service events, i.e., playing football and/or the lifting and loading of heavy artillery rounds as a cannon crewman, could be the onset for progression of the osteoarthritis of the knees and/or the cervical strain that the Veteran now has.  Stated another way, the examiner would need to discuss whether the physical demands from the in-service football activity and/or from the Veteran's military occupational specialty as a cannon crewman (i.e., lifting and loading of heaving artillery rounds), from which the Veteran purports to have experienced joint pain and stiffness during and after service, could still be a cause of the current knee and cervical spine conditions.

In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a clarifying supplemental opinion, which addresses whether the in-service events of playing football and/or the lifting and loading of heavy artillery rounds as a cannon crewman contributed in any way to cause his currently diagnosed osteoarthritis of the knees and cervical strain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for a bilateral knee disorder, including osteoarthritis, and/or a neck disorder, to include cervical strain, that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity (if any) have been associated with the claims file, send the claims file to a qualified examiner (preferably the VA examiner who conducted the examination in August 2016, if available) to obtain an opinion on the questions stated below.  If deemed appropriate, a new examination should be scheduled.

If a new examination is scheduled, the VA examiner should thoroughly review the VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.

The examiner is asked to provide an opinion addressing the following questions:

(a) With respect to the right and left knees:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's exposure to, and the impact from, playing football and the lifting and loading of heavy artillery in service caused any type of physical trauma that has resulted in, or is related to, any right and left knee disorder, to include osteoarthritis, that the Veteran now has?  In this context, while a disorder of the right and left knees is not documented in the service treatment records, the examiner is asked whether any pathology of the currently diagnosed osteoarthritis of the bilateral knee joints is consistent with: (1) the Veteran's description of the types of physical activities (i.e., playing recreational football, and the lifting and loading of heavy artillery as a cannon crewman), and (2) the onset of stiffness and pain the Veteran purports to have experienced while performing these types activities in service.

(b) With respect the neck/cervical spine:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's exposure to, and the impact from, playing football and the lifting and loading of heavy artillery in service caused any type of physical trauma that has resulted in, or is related to, any neck/cervical spine disorder, to include cervical strain, that the Veteran now has?  In this context, while a disorder of the neck/cervical spine is not documented in the service treatment records, the examiner is asked whether any pathology of the currently diagnosed cervical strain is consistent with: (1) the Veteran's description of the types of physical activities (i.e., playing recreational football, and the lifting and loading of heavy artillery as a cannon crewman), and (2) the onset of stiffness and pain the Veteran purports to have experienced while performing these types activities in service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues of service connection for a bilateral knee disorder, to include osteoarthritis, and a cervical spine disorder, to include cervical strain.  If the determinations remain adverse to the Veteran, the AOJ should furnish a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________                ________________________
            TANYA SMITH		   DAVID L. WIGHT
   Veterans Law Judge, Board 	                         Veterans Law Judge, Board
       of Veterans' Appeals		of Veterans' Appeals




_________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board 
of Veterans' Appeals

Department of Veterans Affair


